Appeal from a decision and award of the Workmen’s Compensation Board. Decedent was a bricklayer, forty-five years of age. On November 14, 1950, he was accidentally struck on the chin by a fellow worker with a shovel and received an injury which required two or three stitches. There is proof that following this injury he was nervous, excited and sick to his stomach. Two days later while walking from one place to another on the fourth floor of the building in which he was working he collapsed and died shortly thereafter. There is some proof from which it could be inferred that just before he collapsed he had climbed the four stories instead of using an elevator which had been provided. His death was due to hemoperieardium and acute myocardial infarction. There is medical proof associating excitement following the injury that had occurred two days earlier with the death due to heart disease; and the physician who testified to this view also weighed into his judgment the climbing of the stairs as a contributing factor. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.